Exhibit 10.1


THIRD AMENDMENT


This THIRD AMENDMENT, dated as of May 6, 2020 (this “Amendment”), is entered
into by and among SP Plus Corporation (the “Borrower”), the Guarantors, the
Lenders party hereto and Bank of America, N.A., as Administrative Agent,
Swingline Lender and L/C Issuer. All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, have entered into that
certain Credit Agreement, dated as of November 30, 2018 (as amended, modified,
extended, restated or supplemented from time to time on or prior to the date
hereof, the “Credit Agreement”); and


WHEREAS, the Borrower has requested (a) an increase in the aggregate Revolving
Commitments by $45,000,000 for a period of 364 days and (b) certain other
amendments to the Credit Agreement as more fully described herein; and


WHEREAS, the Required Lenders and each Lender that has agreed to provide a
Temporary Revolving Commitment (as defined in Section 2 below) have agreed to
such requested increase and such amendments as set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.Increase In Revolving Commitments.


(a)    As of the Effective Date, the Revolving Commitments are hereby increased
to $370,000,000. The Revolving Commitment of each Lender agreeing to provide a
Temporary Revolving Commitment as of the date hereof is amended to equal the
amount set forth opposite such Lender’s name on the schedule of Revolving
Commitments attached hereto as Exhibit A.


(b)    The Borrower shall repay any Revolving Loans outstanding on the date
hereof with the proceeds of a new Borrowing of Revolving Loans on the date
hereof, so that each Revolving Lender holds its Applicable Revolving Percentage
of such Revolving Loans after giving effect to the increase in Revolving
Commitments set forth in the preceding paragraph; provided that no such
prepayment shall be subject to Section 3.05 of the Credit Agreement.


(c)    On the Effective Date, immediately after giving effect to the repayment
contemplated by the preceding clause (b), each Revolving Lender shall be deemed
to have purchased from (i) the L/C Issuer a risk participation in each
outstanding Letter of Credit issued by the L/C Issuer in an amount equal to the
product of such Lender’s Applicable Revolving Percentage times the amount of
such Letter of Credit and (ii) the Swing Line Lender a risk participation in
each outstanding Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Revolving Percentage times the amount of such Swing Line
Loan.


2.Amendments.







--------------------------------------------------------------------------------






2.1    The reference to “MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED” on
the cover page of the Credit Agreement is hereby deleted and replaced with a
reference to “BOFA SECURITIES, INC.”


2.2    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“BofA Securities” means BofA Securities, Inc.
“Covered Entity” means any of the following, (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b), (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Liquidity” means the sum of (a) all cash and Cash Equivalents of the Loan
Parties on such date that (i) do not appear (or would not be required to appear)
as “restricted” on a consolidated balance sheet of the Borrower (for the
avoidance of doubt, excluding any cash held in segregated accounts for the
benefit of third parties) and (ii) are not subject to a Lien (other than Liens
of the type described in Sections 7.01(a), (j), (m) and (r)) plus (b)
Availability on such date.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Temporary Revolving Commitments” means the additional Revolving Commitments
provided by the Revolving Lenders pursuant to the Third Amendment to this
Agreement.
“Termination Date” means May 5, 2021.
“Third Amendment Effective Date” means May 6, 2020.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial


2





--------------------------------------------------------------------------------




Conduct Authority, which includes certain credit institutions and investment
firms, and certain affiliates of such credit institutions or investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
2.3    The following definitions in Section 1.01 of the Agreement are hereby
amended and restated in their entirety to read as follows:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).


“Consolidated Leverage Ratio” means, as of any date of determination for any
Measurement Period, the ratio of: (a) Consolidated Funded Indebtedness as of
such date minus Indebtedness of the Borrower and its Subsidiaries under Letters
of Credit and any other letters of credit outstanding as of such date, in an
aggregate amount not to exceed $100,000,000 to (b) Consolidated EBITDA for such
Measurement Period; provided that, for purposes of calculating the Consolidated
Leverage Ratio:


(i)    as of the end of the Fiscal Quarter ending September 30, 2020,
Consolidated EBITDA shall be the actual amount of Consolidated EBITDA for the
period of one Fiscal Quarter then ended multiplied by four (4);
(ii)    as of the end of the fiscal quarter ending December 31, 2020,
Consolidated EBITDA shall be the actual amount of Consolidated EBITDA for the
period of two Fiscal Quarters then ended multiplied by two (2); and
(iii)    as of the end of the fiscal quarter ending March 31, 2021, Consolidated
EBITDA shall be the actual amount of Consolidated EBITDA for the period of three
fiscal quarters then ended multiplied by one and one-third (1 1/3).


“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds


3





--------------------------------------------------------------------------------




effective rate; provided that, if the Federal Funds Rate as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.


“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


2.4    The final paragraph of the definition of “Applicable Rate” in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:


Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b), (b) the initial Applicable Rate shall be set
forth in Pricing Level 2 until the first Business Day immediately following the
date a Compliance Certificate is required to be delivered pursuant to Section
6.02(a) for the Fiscal Quarter ending March 31, 2019 to the Administrative Agent
and (c) the Applicable Rate from the Third Amendment Effective Date until the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a) for the Fiscal Quarter ending June 30,
2021 to the Administrative Agent shall be: (i) 2.75%, with respect to the
Eurodollar Rate and Letter of Credit Fee, (ii) 1.75%, with respect to the Base
Rate and (iii) 0.375%, with respect to the Commitment Fee. Any adjustment in the
Applicable Rate shall be applicable to all applicable Credit Extensions then
existing or subsequently made or issued (and are outstanding) during the period
in which such Applicable Rate applies.


2.5    In the definition of “Arrangers” set forth in Section 1.01 of the Credit
Agreement, the reference to “MLPFS” is hereby deleted and replaced with a
reference to “BofA Securities”.


2.6    Each reference to “zero” in clause (ii) of the proviso following clause
(b) in the definition of “Eurodollar Rate” in Section 1.01 of the Credit
Agreement is hereby amended to read “one percent (1.0%)”.


2.7    The last sentence in the definition of Revolving Commitments is hereby
amended and restated to read in its entirety as follows:


“The Revolving Commitment of all of the Revolving Lenders on the Third Amendment
Effective Date shall be Three-Hundred Seventy Million Dollars ($370,000,000).”


2.8     Section 1.08 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:




4





--------------------------------------------------------------------------------




“0.01    Rates.
The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any rate that is in an alternative or
replacement for or successor to any of such rates (including, without
limitation, any LIBOR Successor Rate) or the effect of any of the foregoing, or
of any LIBOR Successor Rate Conforming Changes.”


2.9    Clause (D) of Section 2.03(a)(iii) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“(D)    the Letter of Credit is to be denominated in a currency other than
Dollars, provided, no Letter of Credit may be issued by an L/C Issuer (other
than Bank of America) in a currency other than Dollars without the prior written
consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed);”


2.10    In clause (b) of Section 2.06 of the Credit Agreement, clause (ii) is
hereby renumbered clause (iii), and a new clause (ii) is hereby inserted to read
as follows:


“(ii)    The Temporary Revolving Commitments shall be automatically and
permanently terminated on the Termination Date.”
2.11    Clause (c) of Section 2.06 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(c)    Application of Commitment Reductions; Payment of Fees.
(i)    The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swingline Sublimit or
the Revolving Commitments under this Section 2.06. Upon any reduction of the
Revolving Commitments, prior to the Termination Date or on the Termination Date
pursuant to Section 2.06(b)(ii), such reduction shall be applied first to the
Temporary Revolving Commitments on a pro rata basis among the Revolving Lenders
holding Temporary Revolving Commitments. Upon any reduction of the Revolving
Commitments after the Temporary Revolving Commitments have been terminated in
full, the Revolving Commitment of each Revolving Lender shall be reduced by such
Lender’s Applicable Revolving Percentage of such reduction amount. All fees in
respect of the Revolving Facility accrued until the effective date of any
termination of the Revolving Facility shall be paid on the effective date of
such termination.  
(ii)    On the date of any reduction or termination of the Temporary Revolving
Commitments: (A) the Borrower shall repay such Revolving Loans outstanding on
such date, with the proceeds of a new Borrowing of Revolving Loans on such date,
so that each Revolving Lender holds its Applicable Revolving Percentage of such
Revolving Loans after giving effect to such reduction or termination, any such
prepayment shall be subject to Section 3.05 and (B) each Revolving Lender shall
be deemed to have purchased from (x) the L/C Issuer a risk


5





--------------------------------------------------------------------------------




participation in each outstanding Letter of Credit issued by the L/C Issuer in
an amount equal to the product of such Lender’s Applicable Revolving Percentage
times the amount of such Letter of Credit and (y) the Swing Line Lender a risk
participation in each outstanding Swing Line Loan in an amount equal to the
product of such Lender’s Applicable Revolving Percentage times the amount of
such Swing Line Loan.”


2.12    The text of clause (a) of Section 2.07 of the Credit Agreement
immediately preceding the proviso thereto is hereby amended and restated in its
entirety to read as follows:


“(a)    Term Loans. The Borrower shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding, in the following amounts: (i)
commencing at the end of the first full Fiscal Quarter ending after the Closing
Date, in quarterly installments equal to 1.25% of the initial aggregate
principal amount of the Term Loans and (ii) commencing at the end of the Fiscal
Quarter ending June 30, 2021, in quarterly installments equal to 1.875% of the
initial aggregate principal amount of the Term Loans (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), unless accelerated sooner pursuant
to Section 8.02;”


2.13    Clause (f)(i) of Section 2.12 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:


“(i)    each Borrowing (other than Swingline Borrowings) shall be made from the
Lenders, each payment of fees under Section 2.09 and 2.03 shall be made for
account of the Lenders, and each termination or reduction of the amount of the
Commitments shall, subject to Section 2.06 with respect to the reduction or
termination of Temporary Revolving Commitments, be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments;”


2.14    The reference to “zero” in the final sentence of Section 3.07 of the
Credit Agreement is hereby deleted and replaced with a reference to “one percent
(1%)”.


2.15    Each reference to “MLPFS” in Section 6.02 of the Credit Agreement is
hereby deleted and replaced with a reference to “BofA Securities”.


2.16    Clause (b) of Section 7.03 of the Credit Agreement is hereby amended by
adding the following text at the end of clause (iv):


“provided that no Investments pursuant to this Section 7.03(b)(iv) shall be
permitted after the Third Amendment Effective Date until the date on which the
Borrower has delivered a Compliance Certificate for the Fiscal Quarter ending
June 30, 2021”
2.17    Clause (e) of Section 7.03 of the Credit Agreement is hereby amended by
adding the following text at the end of such clause:


“provided that no Permitted Acquisitions shall be permitted after the Third
Amendment Effective Date until the date on which the Borrower has delivered a
Compliance Certificate for the Fiscal Quarter ending June 30, 2021”


6





--------------------------------------------------------------------------------




        
2.18    Clause (m) of Section 7.03 of the Credit Agreement is hereby amended by
adding the following text at the end of such clause:


“provided that no Investments pursuant to this Section 7.03(m) shall be
permitted after the Third Amendment Effective Date until the date on which the
Borrower has delivered a Compliance Certificate for the Fiscal Quarter ending
June 30, 2021”


2.19    Clause (c) of Section 7.06 of the Credit Agreement is hereby amended by
adding the following text at the end of such clause immediately prior to “;
and”:


“provided that no Restricted Payments may be made pursuant to this Section
7.06(c) after the Third Amendment Effective Date until the date on which the
Borrower has delivered a Compliance Certificate for the Fiscal Quarter ending
June 30, 2021”


2.20    Clause (a) of Section 7.11 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


“(a)    Consolidated Interest Coverage Ratio. Commencing with the Fiscal Quarter
ending March 31, 2019, permit the Consolidated Interest Coverage Ratio as of the
end of any Measurement Period ending as of the last day of any Fiscal Quarter of
the Borrower to be less than the ratio set forth below opposite such period:


Measurement Period Ending
Consolidated Interest Coverage Ratio
March 31, 2019, June 30, 2019, September 30, 2019, December 31, 2019, and March
31, 2020
3.50:1.0
June 30, 2020 and September 30, 2020
2.75:1.0
December 31, 2020 and March 31, 2021
3.00:1.0
June 30, 2021 and each Fiscal Quarter thereafter
3.50:1.0”



2.21    The table in clause (b) of Subsection 7.11 of the Credit Agreement is
hereby deleted and replaced with the following table:


Measurement Period Ending
Maximum Consolidated Leverage Ratio
March 31, 2019, June 30, 2019 and September 30, 2019
4.25:1.0
December 31, 2019 and March 31, 2020
4.00:1.0
June 30, 2020
Not Tested
September 30, 2020
5.50:1.0
December 31, 2020 and March 31, 2021
4.75:1.0
June 30, 2021
4.00:1.0
September 30, 2021, December, 31, 2021 and March 31, 2022
3.75:1.0
June 30, 2022 and each Fiscal Quarter thereafter
3.50:1.0





7





--------------------------------------------------------------------------------




2.22    The following clause (c) is hereby added to Subsection 7.11 of the
Credit Agreement immediately following clause (b) thereof:


(c)    Minimum Liquidity. Permit Liquidity at June 30, 2020 to be less than
$50,000,000.


2.23    Clause (a) of Section 7.14 of the Credit Agreement is hereby amended by
adding the following text at the end of such clause:


“; provided that no such payments may be made pursuant to this Section 7.14(a)
after the Third Amendment Effective Date until the date on which the Borrower
has delivered a Compliance Certificate for the Fiscal Quarter ending June 30,
2021.”


2.24    Section 11.18 of the Credit Agreement is hereby amended to add the
following text at the end of such section:


“For the avoidance of doubt, the authorization under this paragraph may include,
without limitation, use or acceptance by the Administrative Agent and each of
the Lenders of a manually signed paper document, amendment, approval, consent,
information, notice, certificate, request, statement, disclosure or
authorization related to this Agreement (each a “Communication”) which has been
converted into electronic form (such as scanned into PDF format), or an
electronically signed Communication converted into another format, for
transmission, delivery and/or retention.


The Borrower hereby acknowledges the receipt of a copy of this Agreement and all
other Loan Documents. The Administrative Agent and each Lender may, on behalf of
the Borrower, create a microfilm or optical disk or other electronic image of
this Agreement and any or all of the other Loan Documents. The Administrative
Agent and each Lender may store the electronic image of this Agreement and the
other Loan Documents in its electronic form and then destroy the paper original
as part of the Administrative Agent’s and each Lender’s normal business
practices, with the electronic image deemed to be an original and of the same
legal effect, validity and enforceability as the paper originals.”


2.25    The reference to “EEA Financial Institutions” in the heading to Section
11.20 of the Credit Agreement is hereby deleted and replaced with a reference to
“Affected Financial Institutions”. Each reference to “EEA Financial Institution”
in Section 11.20 of the Credit Agreement is hereby deleted and replaced with a
reference to “Affected Financial Institution”. Each reference to “an EEA
Resolution Authority” in Section 11.20 of the Credit Agreement is hereby deleted
and replaced with a reference to “the applicable Resolution Authority”. The
reference to “any EEA Resolution Authority” in Section 11.20 of the Credit
Agreement is hereby deleted and replaced with a reference to “the applicable
Resolution Authority”.


2.26    Article XI of the Credit Agreement is hereby amended by adding a new
Section 11.21 after Section 11.20 thereof to read as follows:


“11.21    Acknowledgement Regarding Any Supported QFCs.


To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such


8





--------------------------------------------------------------------------------




support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States), in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.”


3.    Conditions Precedent. This Amendment shall become effective as of the date
hereof after each of the following conditions is satisfied (such date the
“Effective Date”):


(a)    Receipt by the Administrative Agent of:


(i)
counterparts of this Amendment duly executed by the Borrower, the Guarantors,
the Required Lenders, each Lender providing a Temporary Revolving Commitment and
Bank of America, N.A., as Administrative Agent;



(ii)
such certificates and resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment;



(iv)
such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is in good standing and qualified to
engage in business in its state of incorporation, organization or formation;



(v)
an opinion or opinions (including, if reasonably requested by the Administrative
Agent, local counsel opinions) of counsel for the Loan Parties, dated the
Effective Date and addressed to the Administrative Agent



9





--------------------------------------------------------------------------------




and the Lenders, in form and substance reasonably acceptable to the
Administrative Agent; and


(b)
The Administrative Agent and the Lenders shall have received payment of all fees
and expenses, if any, owing pursuant to (a) any fee letter executed in
connection herewith and, (b) to the extent invoiced at least one Business Day
prior the Effective Date, the Credit Agreement (including without limitation the
reasonable and documented legal fees and expenses of the Administrative Agent
owing in connection with this Amendment).



(c)
Following the reasonable request of any Lender at least two Business Days prior
to the Effective Date, the Borrower shall have provided to such Lender, and such
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act.



(d)
If the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, following the reasonable request of any Lender at least
two Business Days prior to the Effective Date, the Borrower shall have provided
to such Lender, and such Lender shall be reasonably satisfied with, a Beneficial
Ownership Certification in relation to the Borrower.



4.    Miscellaneous.


(a)    The Credit Agreement and the other Loan Documents and the obligations of
the Loan Parties thereunder are hereby ratified and confirmed and shall remain
in full force and effect according to their terms. This Amendment shall
constitute a Loan Document.


(b)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) affirms all of its obligations under the Loan
Documents and (iii) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.


(c)    The Loan Parties hereby represent and warrant on the date hereof as
follows:


(i)    The Loan Parties have taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
this Amendment.


(ii)    This Amendment has been duly executed and delivered by each Loan Party
and constitutes each such Loan Party’s legal, valid and binding obligations,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, reorganization, moratorium or other laws affecting the
enforceability of creditors’ rights generally and subject to general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).


(iii)    No approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by the Borrower or any Guarantor of this Amendment, other than, in each case,
(A) those approvals, consents, exemptions,


10





--------------------------------------------------------------------------------




authorizations, actions, notices and filings which have been duly obtained, and
(B) those approvals, consents, exemptions, authorizations, actions, notices and
filings the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.


(d)    The Loan Parties represent and warrant to the Lenders on the date hereof
that (i) the representations and warranties of each Loan Party set forth in the
Credit Agreement (as amended by this Amendment) and the other Loan Documents are
true and correct in all material respects (except to the extent any such
representation and warranty is qualified by Material Adverse Effect or other
materiality, in which case, it is true and correct in all respects) with the
same effect as if then made (except to the extent stated to relate to a specific
earlier date, in which case, such representations and warranties was true and
correct in all material respects (except to the extent any such representation
and warranty is qualified by Material Adverse Effect or other materiality, in
which case, it was true and correct in all respects) as of such earlier date)
and (ii) after giving effect to this Amendment (and assuming that the full
amount of the Incremental Revolving Facility effected by this Amendment shall
have been funded on the Effective Date), no Default exists and is continuing, or
would immediately result from this Amendment.


(e)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by fax or e-mail shall be effective as an original
and shall constitute a representation that an executed original shall be
delivered.


(f)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF ILLINOIS.


[remainder of page intentionally left blank]






11





--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Third Amendment to
be duly executed and delivered as of the date first above written.


BORROWER:                SP PLUS CORPORATION,
a Delaware corporation


By: /s/ Kristopher H. Roy            
Name: Kristopher H. Roy
Title: Chief Financial Officer and Treasurer


GUARANTORS:            ATLANTA PROVISIONS, LLC,
a Florida limited liability company
AUSTIN BERGSTROM TRANSFER, LLC,
a Florida limited liability company
BAGGAGE AIRLINE GUEST SERVICES, INC.,
a Florida corporation
BAGS FOR CRUISES, LLC,
a Florida limited liability company
BAGS OF FLORIDA, LLC,
a Florida limited liability company
BAGS OF GEORGIA, LLC,
a Florida limited liability company
BAGS OF NEVADA, LLC,
a Nevada limited liability company
BAGS PARKING SERVICES LLC,
a Florida limited liability company
BALTIMORE DISTRIBUTION, LLC,
a Florida limited liability company
CCM INVESTMENTS GROUP, LLC,
a Delaware limited liability company
CENTRAL PARKING CORPORATION,
a Tennessee corporation
CENTRAL PARKING SYSTEM OF CONNECTICUT, INC.,
a Tennessee corporation
CENTRAL PARKING SYSTEM OF GEORGIA, INC.,
a Tennessee corporation
CENTRAL PARKING SYSTEM OF MARYLAND, INC.,
a Tennessee corporation




By:     /s/ Kristopher H. Roy            
Name:     Kristopher H. Roy
Title:     Chief Financial Officer and Treasurer    


[Signature Pages Continue]


SP PLUS CORPORATION
THIRD AMENDMENT



--------------------------------------------------------------------------------






CENTRAL PARKING SYSTEM OF NEW YORK, INC.,
a Tennessee corporation
CENTRAL PARKING SYSTEM OF PUERTO RICO, INC.,
a Tennessee corporation
CENTRAL PARKING SYSTEM OF WASHINGTON, INC.,
a Tennessee corporation
CENTRAL PARKING SYSTEM REALTY OF NEW YORK, INC., a Tennessee corporation
CENTRAL PARKING SYSTEM, INC.,
a Tennessee corporation
CERTIFIED AUTO RETRIEVAL SERVICE, INC.,
a Florida corporation
CITY NIGHTS VALET, INC.,
a Florida corporation
CITY SIDE SERVICES, LLC,
a Delaware limited liability company
COLORADO SPRINGS SERVICES, LLC,
a Florida limited liability company
CPC PROPCO, LLC,
a Delaware limited liability company
DALLAS LOVE SUPPLIES, LLC,
a Florida limited liability company
DC PROVISIONS, LLC,
a Florida limited liability company
DENVER SERVICES, LLC,
a Florida limited liability company
DULLES SERVICES, LLC,
a Florida limited liability company
EUGENE PROVISIONS, LLC,
a Florida limited liability company
HOME SERV DELIVERY, LLC,
a Florida limited liability company
HOSPITALITY CCGS HOLDINGS, LLC,
a Delaware limited liability company
By:     /s/ Kristopher H. Roy            
Name:     Kristopher H. Roy
Title:     Chief Financial Officer and Treasurer
[Signature Pages Continue]


SP PLUS CORPORATION
THIRD AMENDMENT



--------------------------------------------------------------------------------






JAMAICA LOGISTICS, LLC,
a Florida limited liability company
KCPC HOLDINGS, INC.,
a Delaware corporation
KINNEY SYSTEM, INC.,
a Delaware corporation
LUGGAGE LOGISTICS & PROCUREMENT, LLC, a Florida limited liability company
LUGGAGE SERVICES AND LOGISTICS, LLC,
a Delaware limited liability company
MAPLE LEAF LOGISTICS, LLC,
a Florida limited liability company
MERRITT LEASING, LLC,
a Florida limited liability company
MERRITT TRUCKING LLC,
a Delaware limited liability company
MIAMI DADE CONVEYANCE, LLC,
a Florida limited liability company
MINNEAPOLIS TRANSFER, LLC,
a Florida limited liability company
NETBAGS.COM, LLC,
a Pennsylvania limited liability company
NEWARK DISTRIBUTIONS, LLC,
a Florida limited liability company
ORLANDO DTTS, LLC,
a Florida limited liability company
PACIFIC BAGS, LLC,
a Florida limited liability company
PORTLAND PROVISIONS, LLC,
a Florida limited liability company
QUEENS CONVEYANCE, LLC,
a Florida limited liability company
REMOTE CHECK-IN, LLC,
a Delaware limited liability company
RSF SECURE, LLC,
a Delaware limited liability company
By:     /s/ Kristopher H. Roy            
Name:     Kristopher H. Roy
Title:     Chief Financial Officer and Treasurer
[Signature Pages Continue]


SP PLUS CORPORATION
THIRD AMENDMENT



--------------------------------------------------------------------------------






RSF STAFF, LLC,
a Delaware limited liability company
RYNN’S LUGGAGE OF TEXAS, INC.,
a Texas corporation
RYNN'S LUGGAGE CORPORATION,
a Pennsylvania corporation
SALT LAKE CITY TRANSFER, LLC,
a Florida limited liability company
SORT, LLC,
a Florida limited liability company
STANDARD AUTO PARK, INC.,
an Illinois corporation
STANDARD PARKING CORPORATION IL,
a Delaware corporation
TAMPA CONVEYANCE, LLC,
a Florida limited liability company
TROS DTTS, LLC,
a Florida limited liability company
TRUK, LLC,
a Delaware limited liability company,
TUCSON PROVISIONS, LLC
a Florida limited liability company,
TUGS, LLC
a Florida limited liability company,
USA PARKING SYSTEM, INC.,
a Tennessee corporation
VOYAGER MERCHANDISING, LLC,
a Delaware limited liability company
ZWB HOLDINGS, INC.,
a Florida corporation
By:     /s/ Kristopher H. Roy            
Name:     Kristopher H. Roy
Title:     Chief Financial Officer and Treasurer




APCOA LASALLE PARKING COMPANY, LLC,
a Louisiana limited liability company
By:    SP Plus Corporation
Its:    Manager and Member
By:     /s/ Kristopher H. Roy            
Name:     Kristopher H. Roy
Title:     Chief Financial Officer and Treasurer


SP PLUS CORPORATION
THIRD AMENDMENT



--------------------------------------------------------------------------------








ADMINISTRATIVE AGENT:        BANK OF AMERICA, N.A.,
as Administrative Agent


By:     /s/ Kyle D Harding        
Name:     Kyle D. Harding
Title:     Vice President


LENDERS:                BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swingline Lender


By:     /s/ Daniel Phelan        
Name:    Daniel Phelan
Title:    Vice President
 
        WELLS FARGO BANK, NATIONAL ASSOCIATION


By:     /s/ Peg Laughlin                        
Name:    Peg Laughlin
Title:    SVP
 
BMO HARRIS BANK N.A.


By:     /s/ Katherine M. Aring            
Name:    Katherine M. Aring
Title:    Director    
 
JPMORGAN CHASE BANK, N.A.


By:     /s/ Erik Barragan            
Name:    Erik Barragan
Title:    Authorized Officer    


KEYBANK NATIONAL ASSOCIATION


By:     /s/ Ashley Braniecki        
Name:    Ashley Braniecki    
Title:    Vice President
 
U.S. BANK NATIONAL ASSOCIATION


By:     /s/ Karen Myers             
Name:    Karen Myers
Title:    Senior Vice President
[Signature Pages Continue]


SP PLUS CORPORATION
THIRD AMENDMENT



--------------------------------------------------------------------------------








ASSOCIATED BANK, N.A.


By:     /s/ Mary T. Wessel        
Name:    Mary T. Wessel
Title:    Assistant Vice President


PNC BANK, NATIONAL ASSOCIATION


By:     /s/ Donna Benson        
Name:    Donna Benson
Title:    Assistant Vice President


FIRST HAWAIIAN BANK


By:     /s/ Derek Chang            
Name:    Derek Chang
Title:    Senior Vice President


CIBC BANK USA


By:     /s/ Josh Udelhofen        
Name:    Josh Udelhofen
Title:    Associate Managing Director






SP PLUS CORPORATION
THIRD AMENDMENT



--------------------------------------------------------------------------------






Revolving Commitments and Applicable Percentages as of the Third Amendment
Effective Date




Lender
Revolving Commitment
Temporary Revolving Commitment
Total Revolving Commitment
Applicable Percentage of Revolving Facility
Bank of America, N.A.
$85,000,000.00
$13,600,000.00
$98,600,000.00
26.648648650%
Wells Fargo Bank, National Association
$60,000,000.00
$9,200,000.00
$69,200,000.00
18.702702700%
BMO Harris Bank N.A.
$27,500,000.00
$4,225,000.00
$31,725,000.00
8.574324324%
JPMorgan Chase Bank, N.A.
$27,500,000.00
$4,000,000.00
$31,500,000.00
8.513513514%
KeyBank National Association
$27,500,000.00
$5,000,000.00
$32,500,000.00
8.783783784%
U.S. Bank National Association
$27,500,000.00
$4,000,000.00
$31,500,000.00
8.513513514%
Associated Bank, N.A.
$20,000,000.00
$3,075,000.00
$23,075,000.00
6.236486486%
PNC Bank, National Association
$20,000,000.00
$0.00
$20,000,000.00
5.405405405%
First Hawaiian Bank
$17,500,000.00
$0.00
$17,500,000.00
4.729729729%
CIBC Bank USA
$12,500,000.00
$1,900,000.00
$14,400,000.00
3.891891892%
 
 
 
 
 
TOTAL
$325,000,000.00
$45,000,000.00
$370,000,000.00
100.00000000%





SP PLUS CORPORATION
THIRD AMENDMENT

